Exhibit 10.22

 

AMENDMENT NO. 2 TO CREDIT AND SECURITY AGREEMENT

This AMENDMENT NO. 2 TO CREDIT AND SECURITY AGREEMENT (this “Agreement”) is made
as of November 14, 2019 (the “Second Amendment Closing Date”) and effective as
of November 13, 2019, by and among WILLIAMS INDUSTRIAL SERVICES GROUP INC., a
Delaware corporation  (the “Company”), each of its direct and indirect
Subsidiaries set forth on the signature pages hereto as a “Borrower” (together
with the Company, collectively, the “Borrowers” and each individually, a
“Borrower”), MidCap Funding IV Trust, a Delaware statutory trust, individually
as a Lender and as Agent (in such capacity, together with its successors and
assigns, “Agent”) and the other financial institutions or other entities from
time to time parties to the Credit Agreement referenced below, each as a Lender.

RECITALS

A.          Agent, Lenders and Borrower have entered into that certain Credit
and Security Agreement, dated as of October 11, 2018  (as amended by that
certain Amendment No. 1 to Credit and Security Agreement dated as of October 16,
2019, the “Original Credit Agreement” and as amended hereby and as it may be
further amended, modified, supplemented and restated from time to time, the
“Credit Agreement”), pursuant to which the Lenders have agreed to make certain
advances of money and to extend certain financial accommodations to Borrowers in
the amounts and manner set forth in the Credit Agreement.

B.          Borrower has requested, and Agent and all Lenders have agreed, to
amend certain provisions of the Original Credit Agreement, all in accordance
with the terms and subject to the conditions set forth herein.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing, the terms and conditions set
forth in this Agreement, and other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, Agent, Lenders and Borrower
hereby agree as follows:

1.          Recitals.  This Agreement shall constitute a Financing Document and
the Recitals and each reference to the Credit Agreement, unless otherwise
expressly noted, will be deemed to reference the Original Credit Agreement as
amended hereby.  The Recitals set forth above shall be construed as part of this
Agreement as if set forth fully in the body of this Agreement and capitalized
terms used but not otherwise defined herein shall have the meanings ascribed to
them in the Credit Agreement (including those capitalized terms used in the
Recitals hereto).

2.          Amendments to Original Credit Agreement.  Subject to the terms and
conditions of this Agreement, including, without limitation, the conditions to
effectiveness set forth in Section 4 below, the Original Credit Agreement is
hereby amended as follows:

(a)         The table contained in Section 6.2 in the Original Credit Agreement
is hereby amended to replace the Total Leverage Ratio corresponding to each of
the Fiscal Quarters ending September 30, 2019 and December 31, 2019 with
“4.25:1.00”.

(b)         The table contained in Section 6.2 in the Original Credit Agreement
is hereby amended to replace the Minimum Consolidated Adjusted EBITDA
corresponding to each of the Fiscal Quarters ending September 30, 2019 and
December 31, 2019 with “$9,000,000”.

 










 

3.            Representations and Warranties; Reaffirmation of Security
Interest.  Each Borrower hereby confirms that all of the representations and
warranties set forth in the Credit Agreement are true and correct in all
material respects (without duplication of any materiality qualifier in the text
of such representation or warranty) with respect to such Borrower as of the date
hereof except to the extent that any such representation or warranty relates to
a specific date in which case such representation or warranty shall be true and
correct in all material respects (or, in the case of any representation or
warranty that is, by its terms, qualified by materiality, in all respects) as of
such earlier date.   Nothing herein is intended to impair or limit the validity,
priority or extent of Agent’s security interests in and Liens on the
Collateral.  Each Borrower acknowledges and agrees that the Credit Agreement,
the other Financing Documents and this Agreement constitute the legal, valid and
binding obligation of such Borrower, and are enforceable against such Borrower
in accordance with its terms, except as the enforceability thereof may be
limited by bankruptcy, insolvency or other similar laws relating to the
enforcement of creditors’ rights generally and by general equitable principles.

4.          Conditions to Effectiveness.  This Agreement shall become effective
as of the date on which each of the following conditions have been satisfied, as
determined by Agent in its sole discretion:

(a)         each Borrower shall have delivered to Agent this Agreement, executed
by an authorized officer of such Borrower;

(b)         each Borrower shall have delivered to Agent a duly executed copy of
an amendment to the Term Loan Credit Agreement, in form and substance reasonably
satisfactory to Agent;

(c)         all representations and warranties of Borrowers contained herein
shall be true and correct in all material respects (without duplication of any
materiality qualifier in the text of such representation or warranty) as of the
date hereof except to the extent that any such representation or warranty
relates to a specific date in which case such representation or warranty shall
be true and correct in all material respects (or, in the case of any
representation or warranty that is, by its terms, qualified by materiality, in
all respects)as of such earlier date (and such parties’ delivery of their
respective signatures hereto shall be deemed to be its certification thereof);
and

(d)         prior to and after giving effect to the agreements set forth herein,
no Default or Event of Default shall exist under any of the Financing Documents.

5.          Fees.  In consideration of Agent’s agreement to enter into this
Agreement, Borrower agrees to pay Agent, for the benefit of all Revolving
Lenders in accordance with their Pro Rata Share of the Revolving Loan
Commitments, an amendment fee in the amount of $100,000 (the “Amendment
Fee”).  Such Amendment Fee shall be fully earned on the Second Amendment Closing
Date, due and payable on the earlier of (x) the Termination Date and (y)
December 31, 2019 and, once paid, is non-refundable.  Borrowers hereby authorize
Agent to deduct the Amendment Fee from the proceeds of one or more Revolving
Loans made under the Credit Agreement.

6.          Release.  In consideration of the agreements of Agent and Lenders
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, other than with respect to the
agreements of the Lenders specifically set forth herein, each Borrower,
voluntarily, knowingly, unconditionally and irrevocably, with specific and
express intent, does hereby fully and completely release, acquit and forever
discharge each of Agent, Lenders, and each their respective parents,
subsidiaries, affiliates, members, managers, shareholders, directors, officers
and employees, and each of their respective predecessors, successors, heirs, and
assigns (individually and collectively, the “Released Parties”), of and from any
and all actions, causes of action, suits, debts, disputes, damages, claims,
obligations, liabilities, costs, expenses and demands of any kind whatsoever, at
law or in equity,










 

whether matured or unmatured, liquidated or unliquidated, vested or contingent,
choate or inchoate, known or unknown, arising out of, arising under or related
to the Financing Documents that such Borrower has against the Released Parties
or any of them (whether directly or indirectly)and that arise from events
occurring before the date hereof.  Borrower acknowledges that the foregoing
release is a material inducement to Agent’s and each Lender’s decision to enter
into this Agreement and agree to the modifications contemplated hereunder, and
has been relied upon by Agent and Lenders in connection therewith.

7.          No Waiver or Novation.  The execution, delivery and effectiveness of
this Agreement shall not, except as expressly provided in this Agreement,
operate as a waiver of any right, power or remedy of Agent, nor constitute a
waiver of any provision of the Original Credit Agreement, the other Financing
Documents or any other documents, instruments and agreements executed or
delivered in connection with any of the foregoing.  Nothing herein is intended
or shall be construed as a waiver of any existing Defaults or Events of Default
under the Credit Agreement or the other Financing Documents or any of Agent’s
rights and remedies in respect of such Defaults or Events of Default.  This
Agreement (together with any other document executed in connection herewith) is
not intended to be, nor shall it be construed as, a novation of the Credit
Agreement.

8.          Affirmation.  Except as specifically amended pursuant to the terms
hereof, each Borrower hereby acknowledges and agrees that the Original Credit
Agreement and all other Financing Documents (and all covenants, terms,
conditions and agreements therein) shall remain in full force and effect, and
are hereby ratified and confirmed in all respects by such Borrower.  Each
Borrower covenants and agrees to comply with all of the terms, covenants and
conditions of the Original Credit Agreement and the other Financing Documents,
notwithstanding any prior course of conduct, waivers, releases or other actions
or inactions on Agent’s or any Lender’s part which might otherwise constitute or
be construed as a waiver of or amendment to such terms, covenants and
conditions.

9.          Miscellaneous.

(a)         Reference to the Effect on the Credit Agreement.  Upon the
effectiveness of this Agreement, each reference in the Original Credit Agreement
to “this Agreement,” “hereunder,” “hereof,” “herein,” or words of similar import
shall mean and be a reference to the Original Credit Agreement, as amended by
this Agreement.  Except as specifically amended above, the Original Credit
Agreement, and all other Financing Documents (and all covenants, terms,
conditions and agreements therein), shall remain in full force and effect, and
are hereby ratified and confirmed in all respects by each Borrower.

(b)         Governing Law.  THIS AGREEMENT AND ALL DISPUTES AND OTHER MATTERS
RELATING HERETO OR ARISING THEREFROM (WHETHER SOUNDING IN CONTRACT LAW, TORT LAW
OR OTHERWISE), SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICTS
OF LAWS PRINCIPLES (OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK
GENERAL OBLIGATIONS LAW).

(c)         Incorporation of Credit Agreement Provisions.  The provisions
contained in Section 11.6 (Indemnification), Section 12.8(b) (Submission to
Jurisdiction) and Section 12.9 (Waiver of Jury Trial) of the Credit Agreement
are incorporated herein by reference to the same extent as if reproduced herein
in their entirety.

(d)         Headings.  Section headings in this Agreement are included for
convenience of reference only and shall not constitute a part of this Agreement
for any other purpose.










 

(e)         Counterparts.  This Agreement may be signed in any number of
counterparts, each of which shall be deemed an original and all of which when
taken together shall constitute one and the same instrument.  Delivery of an
executed counterpart of this Agreement by facsimile or by electronic mail
delivery of an electronic version (e.g., .pdf or .tif file) of an executed
signature page shall be effective as delivery of an original executed
counterpart hereof and shall bind the parties hereto.

(f)         Entire Agreement.          This Agreement constitutes the entire
agreement and understanding among the parties hereto and supersedes any and all
prior agreements and understandings, oral or written, relating to the subject
matter hereof.

(g)         Severability.  In case any provision of or obligation under this
Agreement shall be invalid, illegal or unenforceable in any applicable
jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby.

(h)         Successors/Assigns.  This Agreement shall bind, and the rights
hereunder shall inure to, the respective successors and assigns of the parties
hereto, subject to the provisions of the Credit Agreement and the other
Financing Documents.

[SIGNATURES APPEAR ON FOLLOWING PAGES]

 










 

IN WITNESS WHEREOF, intending to be legally bound, and intending that this
document constitute an agreement executed under seal, the undersigned have
executed this Agreement under seal as of the day and year first hereinabove set
forth.

 

 

 

 

AGENT:

MIDCAP FUNDING IV TRUST,

 

as Agent

 

 

 

By:

Apollo Capital Management, L.P.,

 

its investment manager

 

 

 

By:

Apollo Capital Management GP, LLC,

 

its general partner

 

 

 

By:

/s/ Maurice Amsellem

 

Name:

Maurice Amsellem

 

Title:

Authorized Signatory

 

 

LENDER:

MIDCAP FUNDING IV TRUST,

 

as a Lender

 

 

 

By:

Apollo Capital Management, L.P.,

 

its investment manager

 

 

 

By:

Apollo Capital Management GP, LLC,

 

its general partner

 

 

 

By:

/s/ Maurice Amsellem

 

Name:

Maurice Amsellem

 

Title:

Authorized Signatory

 

 

[Signatures Continue on Following Page]

 










 

BORROWERS:

 

 

 

 

 

WILLIAMS INDUSTRIAL SERVICES GROUP INC.

 

 

 

By:

/s/ Randall Robert Lay

 

Name:

Randall Robert Lay

 

Title:

Chief Financial Officer

 

 

 

GLOBAL POWER PROFESSIONAL SERVICES INC.

 

 

 

By:

/s/ Randall Robert Lay

 

Name:

Randall Robert Lay

 

Title:

Chief Financial Officer

 

 

 

WILLIAMS INDUSTRIAL SERVICES GROUP, L.L.C.

 

 

 

By:

/s/ Randall Robert Lay

 

Name:

Randall Robert Lay

 

Title:

Chief Financial Officer

 

 

 

WILLIAMS INDUSTRIAL SERVICES, LLC

 

 

 

By:

/s/ Randall Robert Lay

 

Name:

Randall Robert Lay

 

Title:

Chief Financial Officer

 

 

 

WILLIAMS SPECIALTY SERVICES, LLC

 

 

 

By:

/s/ Randall Robert Lay

 

Name:

Randall Robert Lay

 

Title:

Chief Financial Officer

 

 

 

WILLIAMS PLANT SERVICES, LLC

 

 

 

By:

/s/ Randall Robert Lay

 

Name:

Randall Robert Lay

 

Title:

Chief Financial Officer

 

 

 

WILLIAMS GLOBAL SERVICES, INC.

 

 

 

By:

/s/ Randall Robert Lay

 

Name:

Randall Robert Lay

 

Title:

Chief Financial Officer

 










 

 

 

 

 

CONSTRUCTION & MAINTENANCE PROFESSIONALS, LLC

 

 

 

By:

/s/ Randall Robert Lay

 

Name:

Randall Robert Lay

 

Title:

Chief Financial Officer

 

 

 

BRADEN HOLDINGS, LLC

 

 

 

By:

/s/ Randall Robert Lay

 

Name:

Randall Robert Lay

 

Title:

Chief Financial Officer

 

 

 

STEAM ENTERPRISES, LLC

 

 

 

By:

/s/ Randall Robert Lay

 

Name:

Randall Robert Lay

 

Title:

Chief Financial Officer

 

 

 

GPEG, LLC

 

 

 

By:

/s/ Randall Robert Lay

 

Name:

Randall Robert Lay

 

Title:

Chief Financial Officer

 



